Citation Nr: 1207133	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for a left ear hearing loss disability.

2.	Entitlement to a compensable evaluation for a right ear hearing loss disability.

3.	Entitlement to an evaluation in excess of 10 percent prior to November 12, 2010, and in excess of 20 percent thereafter for low back arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a Board hearing at the RO in Columbia, South Carolina in September 2004.  This transcript has been associated with the file.

A Board decision in June 2005 determined new and material evidence had been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability and new VA examinations were warranted for the claims of entitlement to increased evaluations for a right ear hearing loss disability and low back arthritis.

The case was again brought before the Board in September 2009, at which time it was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case is once again before the Board.

During the pendency of the appeal, in a March 2011 rating decision, the RO assigned an increased evaluation of 20 percent, effective November 12, 2010, for the Veteran's low back arthritis.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Board notes that in the September 2009 Board decision the issues of entitlement to service connection for left elbow bursitis and bronchitis were referred back to the AOJ.  However, these issues still have not been adjudicated.  As such, the issues of entitlement to service connection for left elbow bursitis and bronchitis are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In the Board's September 2009 remand instructions the Veteran was to be scheduled for a VA audiological examination to determine if he had a left ear hearing loss disability that was related to service.  The examiner was also to comment on the reliability of previous audiograms.  

The Veteran was afforded a VA examination in February 2010.  At this examination the examiner did not offer an opinion as to whether the Veteran's left ear hearing loss disability was at least as likely as not related to service.  The examiner also did not reference that he had reviewed the January 2004 audiological examination.

The Board observes that the February 2010 VA examination does not substantially comply with the September 2009 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As the February 2010 VA examination report does not include a statement that the January 2004 VA examination was reviewed and there is no opinion as to whether the Veteran's left ear hearing loss disability is related to service, an addendum opinion must be obtained.

Furthermore, the Board observes that following the September 2009 Board remand and February 2010 VA examination the Veteran was never issued a supplemental statement of the case (SSOC) on the issues of entitlement to service connection for a left ear hearing loss disability and entitlement to a compensable evaluation for a right ear hearing loss disability.  The evidence received since the prior SSOC is non-duplicative of the evidence already of record and relevant to the claims at hand.  The RO has taken no additional development or adjudication of the issues since that time.  Where a statement of the case is prepared before the receipt of further evidence, an SSOC must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  

The Board notes that the Veteran's low back arthritis was evaluated as 10 percent disabling prior to November 12, 2010.  As noted above, in a March 2011 rating decision, the RO increased the Veteran's low back arthritis to 20 percent disabling as of November 12, 2010, the date of his VA examination.  However, as noted by the Veteran's representative in the November 2011 brief, this most recent VA examination is not of record.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified outstanding VA records pertinent to the Veteran's current claims on appeal, VA must undertake efforts to acquire such documents.  See 38 U.S.C.A. § 5103A(b).
 
Accordingly, the case is REMANDED for the following action:

1.	Locate the November 12, 2010 VA examination report and associate it with the claims file.
2.	Request that the February 2010 VA examiner review the claims file, including a copy of this REMAND and the January 2004 VA examination report, and offer an addendum opinion as to the whether it is at least as likely as not that the Veteran's left ear hearing loss disability is related to service.  The examiner should specifically state whether the test results are reliable.

If the February 2010 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

